Exhibit 10.1

THIRD AMENDMENT TO

PARTICIPATION AGREEMENT

This THIRD AMENDMENT TO THE PARTICIPATION AGREEMENT (the “Third Amendment”) is
executed on June 17, 2014 (“Effective Date”) by and between Cleveland BioLabs,
Inc., a Delaware corporation (“CBL”), and Limited Liability Company Bioprocess
Capital Partners, a company duly organized and existing under the laws of the
Russian Federation (“BCP”), a management company of the venture fund Bioprocess
Capital Ventures.

RECITALS

A. CBL and BCP have entered into that certain Participation Agreement dated as
of December 30, 2009 (the “Participation Agreement”), as amended by the First
Amendment to Participation Agreement dated as of April 13, 2010 (the “First
Amendment”), and further amended by the Second Amendment to Participation
Agreement dated as of November 22, 2013 (the “Second Amendment”), with regard to
the management of Limited Liability Company Incuron, a company duly organized
and existing under the laws of the Russian Federation (the “Company”), its
formation and capital funding; and

B. The Parties intend to ensure the due execution of certain actions arising out
of the occurrence of an event described in the Participation Agreement, in
particular in the Section relating to redistribution of percentage shares of
participation interests upon completion of participants’ capital contributions.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, CBL and BCP effected the following amendments
to the Participation Agreement:

1. Definitions. All capitalized terms not defined in this Third Amendment shall
have the meanings set forth for them in the Participation Agreement.

2. Additional Definitions. The following definitions are hereby added by this
Third Amendment to the Participation Agreement:

““GCP” means the then-current standards, practices and procedures promulgated or
endorsed by the US Food and Drug Administration (“FDA”) as set forth in the
guidelines entitled “Guidance for Industry E6 Good Clinical Practice:
Consolidated Guidance,” including related regulatory requirements imposed by the
FDA, as may be updated from time to time.”

3. Section 2.2(b)(ii) of the Participation Agreement is hereby amended and
restated in its entirety as set forth below:

“(ii) A second tranche in the total amount of 179,927 thousand Rubles shall be
made in two payments by August 1, 2014 (the “Second Milestone Payment”).

4. Section 2.2(d) of the Participation Agreement is hereby amended and restated
in its entirety as set forth below:

“After the contributions have been made, the nominal value of the Participation
Interests of BCP will be increased by the respective amount of all of its
contributions into the Company’s charter capital.”



--------------------------------------------------------------------------------

5. Section 2.2(h) of the Participation Agreement is hereby amended and restated
in its entirety as set forth below:

“For the purposes of this Third Amendment “Second Milestone” shall mean:
(A) completion of Phase Ib and receipt of permission to conduct Phase II
clinical studies in Russia, (B) submission of an Investigational New Drug
application to the FDA and (C) confirmation of participation in a Phase I
clinical study by at least one clinical center in the United States.

The Participants hereby agree that as of the date of this Agreement, the Second
Milestone has been achieved.”

6. A new Section 2.5 is hereby added to the Participation Agreement as follows:

2.5 Participation in Future Financing.

(a) CBL shall have the right to participate in any farther equity financing of
the Company pro rata in accordance with applicable Russian legislation.

7. A new Section 6.4 is hereby added to the Participation Agreement as follows:

“6.4 Entire clinical development of CBL0137 conducted by or on behalf of Incuron
shall be performed in accordance with all applicable laws, including all
applicable GCP.”

8. Section 3 of the First Amendment is hereby terminated in its entirety,
effective as of the Effective Date hereof.

9. The following provisions are hereby inserted at the end of Section 2 of the
First Amendment:

a. Upon BCP effecting in full the Second Milestone Payment, the Parties shall
recalculate the percentage share of BCP’s Participation Interest in the Company
based on the formula set forth in Section 2 of the First Amendment to the
Participation Agreement.

b. In case the value of D calculated in accordance with the formula set forth in
Section 2 of the First Amendment to the Participation Agreement exceeds 49.99%
of the Company’s charter capital, BCP shall have the right to demand that CBL
sell to it a part of CBL’s participation interest in the Company at the nominal
price in the amount of the difference between the calculated value of D and
49.99% and CBL shall have the obligation to comply with such demand within ten
(10) business days upon its receipt.

c. The demand for mandatory sale as provided for in Section 9b. of this Third
Amendment shall be made in writing and shall include the calculation of
participation interest to be sold, the demand for sale and demand for execution
of the Principal Agreement (as this term is defined in the First Amendment (“BCP
Notice”).

 

2.



--------------------------------------------------------------------------------

d. The Parties shall within ten (10) business days upon receipt by CBL of BCP
Notice:

i. execute the Principal Agreement and perform all the actions required for the
execution of the sale-purchase transaction in respect of the participation
interest in the Company in accordance with Section 9b. of this Third Amendment;
and

ii. appoint the new Board of Directors of the Company in accordance with
provisions of this Third Amendment.

e. The Parties shall within thirty (30) business days upon receipt by CBL of BCP
Notice adopt a new Charter of the Company in the form mutually agreed upon by
CBL and BCP.

10. The following provisions of the Participation Agreement shall be deemed
amended from the date of receipt by CBL of BCP Notice:

 

•   Section 3.l(b) of the Participation Agreement shall be amended and restated
in its entirety as set forth below:

“(b) The Board of Directors shall consist of five (5) directors, comprised as
follows:

(i) two (2) directors nominated by BCP (the “BCP Directors”);

(ii) two (2) directors nominated by CBL (the “CBL Directors”); and

(iii) one (1) director nominated by the majority of the CBL Directors and the
BCP Directors voting together; provided, that, in the event of a tie, the
parties hereby agree that Mr. Mogutov, as a BCP Director, shall have the
deciding vote.”

 

•   Section 3.1(i) of the Participation Agreement shall be amended and restated
in its entirety as set forth below:

“The presence of three (3) directors shall be required for the taking of any
action by the Board. In exercising its powers under Section 3.2(a), the Board
shall act by the vote of a majority of the directors present.”

 

•   Section 3.2(a) of the Participation Agreement shall be amended as set forth
below:

 

•   Section 3.2(a)(i) shall be amended and restated in its entirety as set forth
below:

(i) appoint or remove members of the Management Committee and set their
compensation packages and approve the appointment or removal of other senior
management of the Company and their compensation packages;

 

•   Section 3.2(a)(iii) shall be deleted and replaced with “Deleted.”

 

•   The following clauses shall be inserted after Section 3.2(a)(vi):

(vii) approval of a detailed budget (monthly) based on an approved Business
Plan;

 

3.



--------------------------------------------------------------------------------

(viii) establishing any bonus compensation plans for the members of the
Management Committee;

(ix) the acquisition, disposition or encumbrance of any assets of the Company
not provided for in the Business Plan, provided that the transaction does not
involve any transfer of the Company’s intellectual property rights and the
aggregate value of the assets, whether in one transaction or a series of related
transactions, does not exceed twenty five percent (25%) of the total asset value
of the Company as determined from the Company’s most recent Accounting
Statements prior to the date of the applicable transaction; and

(x) decisions on other matters in accordance with procedures set forth by the
Company’s charter and in the event of a conflict between this Agreement and the
Company’s charter, the Company’s charter shall take precedence.

 

•   Section 3.2(b) of the Participation Agreement shall be amended and restated
in its entirety as set forth below:

“Notwithstanding the foregoing, the consent of eighty percent (80%) of the
members of the Board shall be required to approve (collectively, (i) through
(vi) below are hereinafter referred to as the “Supermajority Decisions”):

(i) the Business Plan and any amendments thereto;

(ii) any deviation over 15% from an approved Business Plan as determined
pursuant to quarterly reviews;

(iii) strategic decisions affecting a substantial part of the Business of the
Company not provided for in the Business Plan, including any transaction outside
the ordinary course of business which is expected to result in an increase in
operating costs greater than fifteen million Russian Rubles (RU 15,000,000),
whether in one transaction or in a series of related transactions, but not to
exceed twenty five percent (25%) of the total asset value of the Company as
determined from the Company’s most recent Accounting Statements prior to the
date of the applicable transaction;

(iv) any decision relating to capital investments by, or the financing of the
Company not provided for in the Business Plan, including the provision or
incurrence of indebtedness or the provision of any guarantee, in each case with
a value in excess of RU 15,000,000 (or its equivalent in any other currency)
whether in one transaction or in a series of related transactions, but not to
exceed twenty five percent (25%) of the total asset value of the Company as
determined from the Company’s most recent Accounting Statements prior to the
date of the applicable transaction;

(v) create or invest in one or more subsidiary entities; acquire, finance,
dispose of or otherwise deal with securities of any kind of nature; and

 

4.



--------------------------------------------------------------------------------

(vi) any action involving the transfer of the intellectual property rights of
the Company, but not to exceed twenty five percent (25%) of the total asset
value of the Company as determined from the Company’s most recent Accounting
Statements prior to the date of the applicable transaction, including, without
limitation:

A. disposal of patents and granting of licenses to use the Company’s inventions
in accordance with existing patents;

B. sale (transfer) of intellectual property rights which qualify for know-how
protection; granting of licenses to use know-how rights; and

C. execution of any agreement with a third party (a “Client”) for the
performance of research, research/development and development works, which is
subject to a transfer of intellectual property rights originating from the
performance of such agreements for the Client or subject to the possession of
such works jointly with the Client in any form.

 

•   A new Section 3.2(c) of the Participation Agreement shall be added as set
forth below:

“Notwithstanding the foregoing, the consent of eighty percent (80%) of the
members of the Board shall be required to approve contracts (or related
contracts) or investments in the aggregate, with cost equal to or greater than
twenty-five percent (25%) of total asset value of the Company as determined from
the Company’s most recent Accounting Statements prior to the date of the
applicable transaction.”

 

•   Section 3.4(d) of the Participation Agreement shall be deleted in its
entirety and replaced with “Deleted”.

 

•   Section 4.1 of the Participation Agreement shall be amended and restated in
its entirety as set forth below:

“Except as provided in Section 3.6, no Participant shall make any Transfer of
Participation Interests except for Transfers of Participation Interests made
pursuant to a Bona Fide Offer and pursuant to the Principal Agreement in
accordance with the provisions of Section 3 of this Second Amendment, in the
latter case Sections 4.4 and 4.5 of the Participation Agreement shall not
apply.”

11. The Parties shall exercise their voting rights under the Charter or
applicable legislation at any general meeting and take all actions necessary to
implement the arrangements referred to by the Participation Agreement and this
Third Amendment.

12. Remedy of the breach shall not absolve the breaching Participant from its
responsibility that arose during or as a result of its failure to perform its
obligation under this Third Amendment.

13. All terms and provisions of the Participation Agreement other than
amendments set forth in this Third Amendment shall remain in full force and are
not subject to change.

14. This Third Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Amendment electronically or by

 

5.



--------------------------------------------------------------------------------

facsimile shall be effective as delivery of an original executed counterpart of
this Amendment, provided that it shall be followed-up by an original of such
counterpart signature within five (5) business days thereafter.

15. This Third Amendment has been made in Russian and English language. In the
event of a conflict or inconsistency between the English and Russian versions of
the agreement, the Russian version shall prevail.

In witness whereof, CBL and BCP have executed this Third Amendment to the
Participation Agreement as of the date first above written.

 

Cleveland BioLabs, Inc. By:  

/s/ Yakov Kogan

Title:   CEO Managing Company Bioprocess Capital Partners LLC By:  

/s/ Vladamir Tezov

Title:  

General Director

 

6.